             Case 2:05-mc-02025 Document 1186 Filed 09/21/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FRED BAVONE
                                                     Civil Action No. ___________________
        Plaintiff,

v.


PRIMAL VANTAGE COMPANY, INC.,
a corporation; PLANO SYNERGY
HOLDINGS, INC., a corporation t/d/b/a
Ameristep, Inc.; and AMERISTEP, INC.,
a corporation,

      Defendants.
_____________________________________________________________________________

                                   NOTICE OF REMOVAL

TO:     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
        PENNSYLVANIA

        Defendants, Primal Vantage Company, Inc., Plano Synergy Holdings, Inc., and Ameristep,

Inc. (collectively, the “Defendants”), through their attorneys, and pursuant to 28 U.S.C. § 1441,

et. seq., file this Notice of Removal of the above-captioned matter to the United States District

Court for the Western District of Pennsylvania and in support of their Notice of Removal state:

                                        BACKGROUND

        1.      This action was commenced on or about August 30, 2021, by the filing of Plaintiff,

Fred Bavone (“Plaintiff”)’ Complaint and Jury Demand in the Court of Common Pleas of Indiana

County, State of Pennsylvania, entitled “FRED BAVONE v. PRIMAL VANTAGE COMPANY,

INC., et. al., being No. 11862 CD of 2019 in the files and records of that Court. This civil action

involves allegations of strict liability, negligence and breach of warranty against Defendants.

(Compl. ¶¶ 8-18).



36364\393914\264114057.v1
             Case 2:05-mc-02025 Document 1186 Filed 09/21/21 Page 2 of 5




        2.       There have been no further proceedings in the State Court Action.

        3.       The Complaint was filed on September 13, 2020. Defendants have not yet been

served. Copies of the Summons and Complaint, together with all other process, pleadings and

orders in the above-described action are attached as Exhibit A.

        4.       This Notice of Removal is being timely filed under 28 U.S.C. § 1446(b), as it is

filed within thirty (30) days of that in which Defendants were served with Plaintiffs’ Complaint

and Jury Demand.

                    REMOVAL IS PROPER BASED UPON DIVERSITY JURISDICTION

        5.       The above-described action is one of which this Court has original jurisdiction on

the basis of complete diversity of citizenship and an amount in controversy in excess of

$75,000.00, exclusive of interest and costs, under the provisions of 28 U.S.C. § 1441(a) and

pursuant to the procedures set forth in 28 U.S.C. § 1446, for the following reasons:

             a. This is a civil action in which Plaintiff alleges strict liability, negligence and breach

of warranty against Defendants. (Compl. ¶¶ 8-18).

             b. Plaintiff was at all times relevant hereto a resident of the State of Pennsylvania.

(Compl. ¶ 1).

             c. Pursuant to 28 U.S.C. § 1332(c)(1), Defendant Primal Vantage Company, Inc. was

a citizen of the State of Delaware and Colorado at the time of the commencement of this action,

and is now a citizen of the State of Delaware and Colorado because it was at the time of the

commencement of this action, and is now, a corporation incorporated in the State of Delaware,

with its principal place of business in Colorado and therefore, Defendant Primal Vantage

Company, Inc. was not, and is not, a citizen of the State of Pennsylvania.




36364\393914\264114057.v1
            Case 2:05-mc-02025 Document 1186 Filed 09/21/21 Page 3 of 5




            d. Pursuant to 28 U.S.C. § 1332(c)(1), Defendant Plano Synergy Holdings, Inc. was a

citizen of the State of Delaware and the State of Illinois at the time of the commencement of this

action, and is now a citizen of the State of Delaware and the State of Illinois, because it was at the

time of the commencement of this action, and is now, a Delaware corporation with its principal

place of business in Plano, Illinois and therefore, Defendant Plano Synergy Holdings, Inc. was not,

and is not, a citizen of the State of Pennsylvania.

            e. Pursuant to 28 U.S.C. § 1332(c)(1), Defendant Ameristep, Inc. was a citizen of the

State of Michigan at the time of the commencement of this action, and is now a citizen of the State

of Michigan, because it was at the time of the commencement of this action, and is now, a

Michigan corporation with its principal place of business in Michigan and therefore, Defendant

Ameristep, Inc. was not, and is not, a citizen of the State of Pennsylvania.

            f. This is a controversy between a Pennsylvania resident, a Delaware and Colorado

corporation, a Delaware and Illinois corporation, and a Michigan corporation. Consequently, the

controversy is between citizens of different states; and

            g. Although Defendants deny any and all liability, the amount in controversy exceeds

the $75,000.00 jurisdictional limit of this Court, exclusive of interest and costs based on the fact

that this is a personal injury lawsuit, where the Plaintiff alleges he fell from a tree and grabbed

onto a plastic strap-on tree step causing his right arm and hand to grab a hook that had been placed

in the tree. (Compl. ¶ 7). In addition, he alleges “a torn biceps tendon, shock and attendant nervous

disorder, pain, suffering and inconvenience, a diminution or lessening of life’s pleasures,” and that

he “in the past and will in the future be required to expend large sums of money for medical and

other treatment in an effort to restore himself to his former condition of good health.” (Compl. ¶

11).




36364\393914\264114057.v1
             Case 2:05-mc-02025 Document 1186 Filed 09/21/21 Page 4 of 5




        6.      Pursuant to 28 U.S.C. § 1446(a) a Notice of Filing Notice of Removal will be filed

with the Clerk of the Court for the Circuit Court for the County of Indiana and will be served upon

the Plaintiff’s counsel. A true and correct copy of the written Notice of Filing Notice of Removal

is attached hereto as Exhibit B and incorporated herein by reference. Plaintiff is hereby notified

to proceed no further in State Court.

        7.      All Defendants have consented to removal.

        WHEREFORE, Defendants, Primal Vantage Company, Inc., Plano Synergy Holdings,

Inc., and Ameristep, Inc. respectfully request that the above-described action be removed from the

Court of Common Pleas of Indiana County, Pennslvyania, to the United States District Court for

the Western District of Pennsylvania.

        Respectfully submitted this 21st day of September, 2021.

                                                       CLARK HILL PLC


                                                     By: /s/ Vincent M. Roskovensky
                                                      Vincent M. Roskovensky, Esquire
                                                      PA. I.D. No. 89447
                                                      301 Grant Street, 14th Floor
                                                      Pittsburgh, PA 15219
                                                      T: (412) 394-7716
                                                      Attorney for Defendants




36364\393914\264114057.v1
            Case 2:05-mc-02025 Document 1186 Filed 09/21/21 Page 5 of 5




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FRED BAVONE
                                           State Court No. 11862 CD of 2019
        Plaintiff,

v.


PRIMAL VANTAGE COMPANY, INC.,
a corporation; PLANO SYNERGY
HOLDINGS, INC., a corporation t/d/b/a
Ameristep, Inc.; and AMERISTEP, INC.,
a corporation,

      Defendants.
_________________________________________________________________________


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that I have this 21st day of September. 2021, filed

DEFENDANTS’ NOTICE OF REMOVAL with the Court and served via the Court’s CM/ECF

service upon the following:

                                  Jeffrey D. Monzo, Esquire
                                        PA I.D. #66518
                                    Quatrini Rafferty, P.C.
                                   550 E. Pittsburgh Street
                                    Greensburg, PA 15601
                                        (724) 837-0080


                                                  /s/ Vincent M. Roskovensky
                                                  Vincent M. Roskovensky, Esquire
                                                  PA. I.D. No. 89447




36364\393914\264114057.v1
